16-1264-cv
    McCrobie v. Palisades et al.

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at
    the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
    York, on the 10th day of November, two thousand sixteen.

    PRESENT:
                       PETER W. HALL,
                       DEBRA ANN LIVINGSTON,
                            Circuit Judges.
                       NICHOLAS G. GARAUFIS,
                            District Judge.*
    _____________________________________

    Christopher McCrobie,
                            Plaintiff-Appellant,

                       v.                                                            No. 16-1264-cv

    Palisades Acquisition XVI, LLC, Houslanger &
    Associates, PLLC, Todd E. Houslanger,
                   Defendants-Appellees.
    _____________________________________

    FOR APPELLANT:                                                 JONATHAN R. MILLER, Brian L. Bromberg,
                                                                   Bromberg Law Office, P.C., New York, NY,
                                                                   Kenneth R. Hiller, Law Offices of Kenneth
                                                                   Hiller, PLLC, Amherst, NY.

    FOR APPELLEE PALISADES
    ACQUISITION XVI, LLC:                                          SCOTT EVAN WORTMAN, Hilary Korman,
                                                                   Warshaw Burstein LLP, New York, NY.


    * Judge Nicholas G. Garaufis, United States District Court for the Eastern District of New York, sitting by
    designation.
FOR APPELLEES HOUSLANGER &
ASSOCIATES, PLLC and TODD E.
HOUSLANGER:                                           ROBERT L. ARLEO, Robert L. Arleo, Esq.,
                                                      P.C., New York, NY.

        Appeal from a judgment of the United States District Court for the Western District of New

York (Curtin, J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED in part and REVERSED in

part.

        Plaintiff-Appellant Christopher McCrobie appeals from the district court’s decision

dismissing his first amended complaint for lack of subject matter jurisdiction pursuant to the

Rooker-Feldman doctrine. We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

        I. Waiver

        As an initial matter, we address the Defendants’ contention that the Plaintiff’s arguments

should be deemed waived on appeal because the Plaintiff failed to oppose the motion to dismiss in

the district court. As the Plaintiff correctly notes, all of the arguments he makes on appeal were, in

fact, presented to the district court in his motion to amend the complaint and his reply

memorandum in support of that motion. And, in any case, the Defendants cite to no relevant case

law supporting the proposition that argument opposing dismissal for lack of jurisdiction would be

waived even if raised for the first time on appeal. The Defendants’ argument on this point is

therefore without merit.



                                                  2
        II. Procedural Posture

        Because it decided the matter on jurisdictional grounds, the district court did not reach

most of the many other arguments raised by the parties. The parties have nevertheless briefed those

arguments in this appeal, and they invite us to rule on them. “It is our settled practice to allow the

district court to address arguments in the first instance.” Fulton v. Goord, 591 F.3d 37, 45 (2d Cir.

2009) (quoting Farricielli v. Holbrook, 215 F.3d 241, 246 (2d Cir. 2000) (per curiam)). We

address only the points ruled on by the district court. In light of our determination, explained

herein, that the district court erred in applying the Rooker-Feldman doctrine, we remand this

matter to the district court so that it can consider in the first instance the parties’ remaining

arguments. The decision below and the record before us do permit us to review the district court’s

ruling on the statute of limitations, which we affirm.

        III. The Rooker-Feldman Doctrine

        We review de novo a district court’s dismissal of a complaint for lack of subject matter

jurisdiction pursuant to the Rooker-Feldman doctrine. Hoblock v. Albany Cty. Bd. of Elections,

422 F.3d 77, 83 (2d Cir. 2005).

        The Rooker-Feldman doctrine “bars the federal courts from exercising jurisdiction over

claims ‘brought by state-court losers complaining of injuries caused by state-court judgments

rendered before the district court proceedings commenced and inviting district court review and

rejection of those judgments.’” Sykes v. Mel S. Harris & Assocs. LLC, 780 F.3d 70, 94 (2d Cir.

2015) (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)). The

Rooker-Feldman doctrine applies when the following four requirements are satisfied:

         First, the federal-court plaintiff must have lost in state court. Second, the plaintiff must
         complain of injuries caused by a state-court judgment. Third, the plaintiff must invite
                                                   3
        district court review and rejection of that judgment. Fourth, the state-court judgment must
        have been rendered before the district court proceedings commenced.

Id. (quoting Hoblock, 422 F.3d at 85). Here, the Plaintiff disputes that his case meets the second

and third requirements, arguing that the injuries he alleges in this suit were not caused by the

state-court judgment and that the present action does not invite review of the state-court judgment.

       The third requirement alone is dispositive here. The Plaintiff is not asking the federal

courts to overturn the underlying state-court judgment. Rather, he is alleging that the Defendants’

conduct in their attempts to collect on that judgment violated a federal statute and, as a result, that

he is entitled to money damages. Ruling on the question of whether the Defendants violated the

FDCPA does not, in most cases, require review of the state-court judgment. The underlying

state-court judgment can be perfectly valid, and the Defendants can still have violated the FDCPA

by making false, deceptive, or misleading communications or using unfair or unconscionable

means in the course of attempting to collect on the judgment. Here, the Plaintiff’s allegations relate

to the representations the Defendants made to him about the state court default judgment. The

question of whether representations contained in the Defendants’ income execution form were

legally deficient at the time they were made is not the same as questioning whether the state court’s

original default judgment has continuing legal validity. Pursuing claims for violations implicit in

the former does not constitute an attack on the latter. Because the third Rooker-Feldman

requirement is not satisfied in this case, the Rooker-Feldman doctrine does not preclude subject

matter jurisdiction.




                                                  4
       IV. Statute of Limitations

       “We review de novo a district court’s grant of a motion to dismiss, including its legal

interpretation and application of a statute of limitations[.]” Deutsche Bank Nat. Tr. Co. v. Quicken

Loans Inc., 810 F.3d 861, 865 (2d Cir. 2015).

       The district court correctly concluded that the earliest possible accrual date of the FDCPA

claims at issue here was August 28, 2014, when the Houslanger firm issued the income execution.

The Plaintiff brought the present suit on January 6, 2015. The earliest possible accrual date is well

within the limitations period.

       The Defendants argue that the accrual date can be no later than March 8, 2007, the date on

which the default judgment was entered against the Plaintiff in the underlying state court

collection proceeding. This argument, in addition to being contrary to logic, is foreclosed by

precedent. In Benzemann v. Citibank N.A., we held that an FDCPA violation only occurs when a

plaintiff has both a complete cause of action and notice of the FDCPA violation. 806 F.3d 98,

102-03 (2d Cir. 2015). We observed in that case that this means the statute will often begin to run

after the date on which the allegedly deceptive debt collection notice was mailed, id., but, at a

minimum, a plaintiff’s FDCPA cause of action cannot begin to run before the alleged violations

themselves were committed, as the Defendants ask us to hold here.

       For the reasons set forth herein, the judgment of the district court is AFFIRMED with

respect to its ruling on the statute of limitations and REVERSED with respect to its ruling that the

Rooker-Feldman doctrine deprived it of subject matter jurisdiction. This matter is REMANDED

to the district court to address the parties’ remaining arguments in the first instance.

                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk
                                                 5